Exhibit 10.1

 

RELEASE AND SEVERANCE AGREEMENT

 

This Release and Severance Agreement is made as of July 15, 2004 by and between
Trex Company, Inc., a Delaware corporation (“Trex”), and A. Catherine Lawler,
residing at 229 Fairfield Drive, Winchester, VA 22602 (“Employee”). The parties,
desiring to settle all differences between them, hereby agree as follows:

 

1. Termination and Payment of Salary. The parties acknowledge that Employee’s
employment with Trex is terminated as of the date first set forth above, thereby
discontinuing any employer/employee relationship between Trex and Employee as of
that date. Employee will be paid all salary and accrued vacation earned through
that date, minus deductions required by law, on the next regularly scheduled pay
date, paid by check mailed to Employee’s address listed above.

 

2. Severance Pay. In addition to the payment described in Section 1 above, in
consideration for Employee entering into this Agreement, Trex shall pay Employee
an additional 26 weeks salary, minus deductions required by law, which shall be
paid in accordance with Trex’s regular salary payment schedule. Payment shall be
made by check mailed to Employee’s address listed above. In addition, Employee’s
health insurance coverage with Trex shall be continued during the 26 week period
Employee receives severance. Health insurance premiums will be deducted from
Employee’s paycheck during this time. Trex shall provide Employee with notice
concerning Employee’s rights under COBRA to continue health coverage at
Employee’s own expense after conclusion of this period. Trex Company will
provide Employee out-placement assistance for a period of six months.

 

3. Waiver and Release of Claims.

 

  (a) Employee on behalf of Employee and any related individuals and entities,
and Employee’s heirs, successors and assigns, hereby unconditionally releases
and forever discharges Trex and its past and present parents, subsidiaries and
divisions, its related or affiliated companies, their predecessors, successors,
assigns past and present, and partners, officers, directors, agents,
representatives, attorneys, employees or trustees of any or all of the aforesaid
entities (hereinafter collectively referred to as “Trex”), from any and all
claims, causes of action, charges, debts, liabilities, demands, obligations,
promises, acts, agreements, damages and costs of any nature whatsoever, in law
or equity, whether known or unknown, (collectively referred to as “claims”)
which Employee has or may have against Trex arising up to and including the date
of execution of this Agreement, including any and all claims arising out of
Employee’s employment and/or termination of employment with Trex.

 



--------------------------------------------------------------------------------

  (b) Without limiting the general nature of the foregoing waiver and release in
subsection (a), Employee acknowledges and agrees that the release and waiver
includes, but is not limited to, any statutory, civil or administrative claim,
whether arising under any contract, tort, federal, state or local statutes,
ordinances or common law, any claim arising under federal, state, and local laws
relating to wages and hours or which prohibits discrimination on the basis of
race, sex, age, disability or any other form of discrimination, any claim for
wrongful termination, and any claim based upon or connected with Employee’s
employment with Trex including, but not limited to compensation, benefits,
expenses and terms of employment.

 

  (c) Employee also agrees not to initiate any legal action, charge or complaint
against Trex in any forum whatsoever to the extent that such legal action,
charge or complaint would relate to matters covered or contemplated by this
Agreement, or which is based on events which took place up to the execution
hereof. In the event such actions, charges or complaints are asserted in the
future by Employee, a material breach of this Agreement shall be deemed to have
occurred, entitling Trex, in addition to any remedies available to it under law
or equity, the return of the consideration set forth in Section 2 of this
Agreement. Employee agrees to pay for any legal fees or costs incurred by Trex
as a result of any knowing breach of Employee’s agreement in this subsection
(c).

 

  (d) For purposes of the waiver and release set forth in this section 3 and the
covenants contained herein, references to Trex shall include Trex and its
officers, directors, employees, agents, representatives, related entities,
successors and assigns.

 

4. Confidential Information. Employee will not disclose to any person or use for
Employee’s own benefit any confidential or proprietary information concerning
the customers, suppliers, price lists, catalogs, products, operations, sales
techniques or other business related information of Trex. Employee also agrees
to fully abide by any confidentiality agreements executed previously. Employee
represents that Employee has returned all property and information belonging to
Trex and that Employee has not kept any copies nor made or retained any
abstracts or notes of such information.

 

5.

Developments. Employee agrees that all ideas, inventions, trade secrets, know
how, documents and data (“Developments”) developed either during, in connection
with, or pursuant to Employee’s employment with Trex, shall remain and become
the exclusive property of Trex. Employee agrees to provide all reasonable
assistance to Trex in perfecting and maintaining its rights to the Developments.
Trex shall have the right to use the

 

-2-



--------------------------------------------------------------------------------

 

Developments for any purpose without any additional compensation to Employee.

 

6. Agreement Not to Compete. Employee acknowledges that the principal business
of Trex is the manufacture and sale of outdoor wood-alternative products, and
Employee agrees that for a period of three years following execution of this
Agreement, Employee shall not directly or indirectly, own, manage, operate,
control, represent, participate in, or work for any business, firm, corporation,
partnership or other entity which engages in the manufacture and sale of outdoor
wood-alternative products, in any State of the United States where Trex products
were manufactured or sold during the two-year period preceding execution of this
Agreement.

 

7. No Solicitation of Trex Employees. For a period of two years following
execution of this Agreement, Employee agrees not to induce or attempt to
influence any employee of Trex to terminate employment with Trex or to enter
into any employment or any other business relationship with any other person
(including Employee), business, firm, corporation, partnership or other entity.

 

8. Further Covenants by Employee. Employee agrees: (a) not to make any public
statement or statements concerning Trex, its business objectives, its management
practices, or other sensitive information without first receiving Trex’s written
approval; and (b) not to take any action which would cause Trex or its employees
or agents any embarrassment or humiliation or otherwise cause or contribute to
Trex’s or any such person’s being held in disrepute by the general public or
Trex’s employees, clients, or customers.

 

9. Litigation Support. Employee agrees to cooperate with, and assist, Trex in
the defense of any claim, lawsuit or action instituted against Trex, where
Employee has knowledge or information useful to the defense of the claim, suit
or action, such cooperation to include Employee’s appearance as a witness, with
or without subpoena, at any hearing, trial or deposition, provided Trex
reimburses Employee for reasonable costs of travel and accommodation.

 

10. Non-Disclosure. The parties agree that they will not disclose the terms and
conditions of this Agreement except in connection with any action to enforce the
terms of this Agreement or as necessary to respond to legitimate governmental
requests for information or as may be required by law. In addition, any party
may reveal the terms of this Agreement to such party’s accountants or attorneys.

 

11. No Admission of Liability. The parties agree and understand that neither
this Agreement nor anything contained herein shall be construed as an admission
by Trex of any liability whatsoever, which liability is expressly denied.

 

-3-



--------------------------------------------------------------------------------

12. Knowing and Voluntary Waiver. Employee acknowledges that (a) Employee has
carefully read and fully understands all the provisions of this Agreement; (b)
Employee has been advised to consult an attorney, and that if Employee has not
consulted with an attorney Employee has done so voluntarily; (c) Employee has
not relied upon any representation or statement, written or oral, not contained
herein; and (d) Employee has entered into this Agreement knowingly and
voluntarily.

 

13. Acknowledgement of Consideration. Employee acknowledges that Employee’s
waiver and release of rights and claims, and Employee’s undertaking of
agreements and obligations as set forth in this Agreement are in exchange for
valuable consideration which Employee would not otherwise be entitled to
receive.

 

14. Severability. The parties agree that the provisions of this Agreement are
divisible and separable so that if any provision or provisions hereof shall be
held unreasonable, unlawful or unenforceable, such holding shall not impair or
void the remaining provisions of this Agreement. Employee further acknowledges
that the covenants on her part contained in this Agreement are reasonable
notwithstanding the expense or hardship they may impose on her. Employee further
acknowledges that she has received or will receive fair and adequate
consideration for making such covenants, and she agrees that if any of the
provisions of this Agreement are or become unenforceable, such provisions shall
nevertheless remain binding upon her to the fullest extent possible, taking into
consideration the purposes and spirit of the Agreement.

 

15. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Virginia.

 

16. Entire Agreement. The parties agree and understand that no promises,
covenants, representations or warranties have been made by any of the parties
hereto other than those expressly contained here, and that this Agreement
constitutes the entire agreement between the parties. This agreement shall be
binding upon and inure to the benefit of Trex and Employee and any of their
respective heirs, successors or assigns.

 

17.

Acknowledgment by Employee. Employee further states that Employee has carefully
read this Agreement, including specifically Section 3 hereof (waiver and release
of claims), that Employee acknowledges that Employee has been advised by Trex to
consult with an attorney prior to executing this Agreement, that Employee knows
and understands the contents, that Employee acknowledges that the waiver and
release set forth in Section 3 hereof includes a waiver of any right or claim
arising under the Age Discrimination in Employment Act, and that Employee
executes the same as Employee’s own free act and deed. Employee further
represents

 

-4-



--------------------------------------------------------------------------------

 

and agrees that Employee fully understands the terms, conditions, and final and
binding effect of this Agreement, including specifically Section 3 hereof
(waiver and release of claims), to be a full and final release of all claims
with final and binding effect. Employee acknowledges that Employee has been
given a period of at least twenty-one (21) days within which to consider this
Agreement prior to Employee’s execution thereof. Futhermore, it is agreed that
Employee shall have the right to revoke this Agreement by written notice to Trex
within the seven (7) day period following its execution, and that this Agreement
shall not become effective or enforceable until such seven-day period has
expired. In the event this Agreement is revoked by Employee in accordance with
provisions of this Section, or in the event that Employee challenges the
validity of any of the provisions hereof including specifically Section 3 hereof
(waiver and release of claims), Employee agrees to return to Trex all amounts
set forth in Section 2 hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date last
entered below:

 

TREX COMPANY, INC. By:   /s/ Robert Matheny     /s/ A. Catherine Lawler     A.
Catherine Lawler

 

-5-